Citation Nr: 1121105	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  07-14 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active service from January 1969 to December 1970.  He also had additional duty in the Army Reserve, including 15 days of active duty for training from July 27, 1974 to August 11, 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran's appeal was previously before the Board in September 2009.  At that time, the Board denied a claim for service connection for a deviated nasal septum.  The claims for service connection for tinnitus and whether new and material evidence had been submitted to reopen the Veteran's claim for service connection for hearing loss were remanded for additional development.  In addition, the Veteran was noted to have raised a claim of clear and unmistakable error in the April 1975 rating decision that initially denied his claim of service connection for hearing loss.  That matter was deemed to be inextricably intertwined with the request to reopen the claim for service connection for hearing loss based on new and material evidence, and was remanded to the RO for initial consideration.  

In a March 2011 rating decision, the RO found that the April 1975 rating decision that denied the Veteran's claim for service connection for hearing loss did not contain clear and unmistakable error.  He was notified of this decision in a March 2011 letter and provided with his appellate rights.  To date, the Veteran has not submitted a notice of disagreement with this decision, and it is not before the Board.  The development requested for the remaining two issues on appeal has been completed, and they have been returned for further appellate review.  


FINDINGS OF FACT

1.  There is no complaint or diagnosis of tinnitus during active service, or during active duty for training.  There is no evidence to show that the Veteran has a current diagnosis of tinnitus and he failed to report for a VA examination to ascertain the presence of tinnitus and any etiology.  He has not indicated why he did not report and has not otherwise indicated willingness to report.  

2.  Entitlement to service connection for bilateral hearing loss was denied in an April 1975 rating decision on the basis that there was no evidence of hearing loss during service, and no evidence of a relationship between the Veteran's current hearing loss and active service; the Veteran did not initiate an appeal of this decision after receiving notice thereof.  

3.  Evidence received since April 1975 includes August 1974 treatment records from the Army Reserves, but does not include any evidence of a hearing loss in service or of a relationship between the hearing loss diagnosed after discharge and active service or active duty for training.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active service or active duty for training.  38 U.S.C.A. §§ 101(24), 106, 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303(a).  

2.  The April 1975 rating decision that denied entitlement to service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2010). 

3.  New and material evidence has not been received to reopen the Veteran's claim for service connection for hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In the context of a claim to reopen, the Court has held that VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1, (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial. 

In this case, the Veteran was provided with a letter in November 2005 that included the information required by Pelegrini and Kent.  This was provided to him prior to the initial adjudication of his claims.  After the September 2009 remand, the Veteran was provided with an additional VCAA letter in January 2010.  This letter again provided him the notice required by Pelegrini and Kent.  In addition, it contained the information regarding disability evaluations and effective dates required by Dingess.  While this information was provided to the Veteran after the initial adjudication of his claims, it does not result in any prejudice to his appeal, as it has been readjudicated after the receipt of the information.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Following the remand, his personnel records from both active service and the reserves were received, as were treatment records from his duty in the reserves.  Private medical records and VA treatment records have been obtained.  He was scheduled for appropriate VA examinations but failed to report.  There is no indication or contention that the Veteran failed to receive timely notice of the examinations, or that he has recently changed his address.  The Veteran did not request that the examination be rescheduled or claim that he was unable to report.  As there does not appear to be any relevant evidence outstanding in these claims, the Board will proceed with consideration of the Veteran's appeal.


Service Connection for Tinnitus

The Veteran contends that he has developed hearing loss and tinnitus due to active service.  He states that he had noise exposure due to the engines on the boats with which he worked during service.  The Veteran argues that the examination he was provided at discharge was inadequate, and not conducted in a sound proof booth.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. § 101(24), 106.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The United States Court of Claims for Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

A review of the Veteran's service treatment records indicates that the Veteran did not report any complaints of tinnitus during active service.  His December 1970 discharge examination found that his ears were normal.  

Medical records from the Veteran's service in the reserve show that he was provided a physical examination on August 6, 1974.  The Board notes that this was five days before the end of a period of active duty for training.  His ears were normal, and tinnitus was not reported or complained of.  The Veteran also denied a history of ear, nose, or throat trouble and of hearing loss on a Report of Medical History he completed at this time.  

Post service medical records include VA treatment records dated January 1975.  These state that the Veteran was seen for bilateral deafness and intermittent otorrhea for the last ten months.  He was also having intermittent tinnitus.  On examination, there was epithelial debris and altered cerumen in both the external auditory canals.  Removal of this revealed bilateral intact ear drums.  A report of an audiometric examination conducted at this time says the Veteran had a periodic rushing sound in his ears.  

On a March 1975 VA examination report, the Veteran states that he had experienced a recurring ear infection while on active duty in the reserve.  He reported experiencing recurrent ear pain which had ceased, but he now noticed a rushing sound.  An audiometric study reported only high frequency hearing loss.

The only relevant evidence of record dated subsequent to March 1975 consists of various communications from the Veteran that contain his contentions as to having noise exposure in service and to have experienced ringing in his ears at that time.  

In view of this evidentiary picture, a VA examination was scheduled.  The file reveals that a scheduling letter was sent to the appellant's current address and he failed to report for the examination.  He was notified of the failure to report in a supplemental statement of the case.  There is no indication that any of this information was returned as undeliverable.  There has been no indication as to why he did not report, nor is there any indication of willingness to report for an examination.

The Board finds that entitlement to service connection for tinnitus is not warranted.  The Veteran has not submitted medical evidence to show that he currently has this disability. 

The Board finds the Veteran's reports of noise exposure and ringing in his ears during service to be credible.  However, the Veteran denied all relevant history regarding his ears and hearing on the Report of Medical History obtained in August 1974.  Also, the evidence shows that he first complained of his tinnitus to a doctor in January 1975, which is approximately four years after his discharge from active duty.  The Board notes that at the time the Veteran reported this tinnitus, he indicated it began as a result of an ear infection during active duty for training.  This has not been otherwise confirmed.  An examination conducted during this active duty for training showed that the ears were normal.  There is no evidence to show whether the Veteran's reported tinnitus was a chronic disability, or whether it was a temporary phenomenon caused by the infection.  More importantly, there is no medical confirmation that he continues to experience tinnitus at the present time.  

As noted above, the elements of service connection include medical evidence of a current disability.  The most recent medical evidence of tinnitus is 36 years old.  The Veteran failed to report to a VA examination that could have confirmed or denied whether or not the Veteran continues to experience tinnitus, and could have determined whether or not any current tinnitus was related to noise exposure or other events either during active service or active duty for training.  In the absence of evidence of a chronic disability in service or a current diagnosis of tinnitus, entitlement to service connection is not established.  

New and Material Evidence for Hearing Loss

The record shows that entitlement to service connection for hearing loss was denied in an April 1975 rating decision.  The Veteran was notified of this decision and provided with this appellate rights in a letter dated May 1975.  He did not submit a notice of disagreement with this decision within one year of receipt of the letter.  Therefore, the April 1975 decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

The evidence considered by the April 1975 rating decision included the Veteran's service treatment records, as well as VA examination reports dated January 1975 and April 1975.  The decision noted that the evidence showed the Veteran to have a current diagnosis of bilateral high frequency hearing loss.  However, service connection was denied on the bases that there was no evidence of hearing loss during service, and no evidence to show that his current hearing loss was incurred or aggravated due to service.  

The only evidence received since April 1975 that is pertinent to the Veteran's claim for service connection for hearing loss consists of his personnel records, and the August 1974 Report of Medical Examination that was conducted during the Veteran's active duty for training.  The personnel records are negative for any information pertaining to hearing loss.  The August 1974 examination report includes an audiogram which shows that the Veteran's hearing was normal as defined by 38 C.F.R. § 3.385.  The Veteran also denied a history of ear, nose, or throat trouble and of hearing loss on a Report of Medical History he completed at this time.  

The Board finds that while the additional evidence is new, it is not material.  Neither the personnel records nor treatment records from his service in the reserve show that he developed hearing loss as a result of active service or active duty for training.  In fact, the only additional examination of record showed normal hearing, and the Veteran denied having hearing loss at that time.  The April 1975 rating decision denied the Veteran's claim on the basis that hearing loss was not shown in service and there was no evidence to relate the current hearing loss to active service.  The new evidence received since April 1975 also does not show that hearing loss was demonstrated in service and or that there is evidence to relate the current hearing loss to active service.  (Again, an examination that might have been helpful on this matter was not conducted as the Veteran did not report.)  Therefore, it is not material because it does not relate to an unestablished fact necessary to substantiate the claim.  As it is not both new and material, it does not provide a basis to reopen the Veteran's claim.  


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for tinnitus is denied. 

New and material evidence has not been received to reopen a claim for service connection for hearing loss; the appeal is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


